United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 16, 2007

                                                         Charles R. Fulbruge III
                           No. 06-30621                          Clerk
                         Summary Calendar




GABRIEL JENNINGS,

                                    Petitioner-Appellant,

versus

FREDDICK MENIFEE,

                                    Respondent-Appellee.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         No. 1:05-CV-1483
                       --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Gabriel Jennings, a federal prisoner, appeals the dismissal of

his 28 U.S.C. § 2241 petition wherein he challenges his conviction

under the federal arson statute, 18 U.S.C. § 844(i).    The district

court dismissed the petition as an abuse of the writ because Jen-

nings had raised the same claim in an earlier § 2241 petition.        We

review de novo the dismissal of a § 2241 petition on the pleadings.

Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-30621
                                  -2-

     Jennings challenges his arson conviction under Jones v. United

States, 529 U.S. 848 (2000).    He argues that the issue in his cur-

rent petition is whether he was convicted of a nonexistent offense

under Jones.     He posits that he did not raise this same issue in

his prior petition, where, he asserts, he claimed that the district

court improperly instructed the jury.

     Based on our review of the record and Jennings’s pleadings in

his prior petition, both in the district court and on appeal, we

conclude that Jennings raised the same challenge to his conviction

based on the holding in Jones and the alleged lack of an interstate

commerce element to his offense.   The district court did not err by

holding that Jennings’s instant petition fails to raise a new issue

and is an abuse of the writ.       See 28 U.S.C. § 2244(a); United

States v. Tubwell, 37 F.3d 175, 177-78 (5th Cir. 1994).

     AFFIRMED.